[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 09-15161         ELEVENTH CIRCUIT
                                                      JUNE 30, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                  D. C. Docket No. 08-00471-CR-1-BBM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

FREDERICK OLIVER DURRAH,
a.k.a. Frederick Durrah,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (June 30, 2010)

Before BLACK, HULL and ANDERSON, Circuit Judges.

PER CURIAM:
       Frederick Oliver Durrah appeals his conviction for being a felon in

possession of a firearm, 18 U.S.C. § 922(g)(1). Durrah entered a conditional plea

of guilty, reserving his right to appeal the denial of his motion to suppress. On

appeal, Durrah contends the district court erred in concluding officers had a

reasonable suspicion to conduct an investigative stop of a Range Rover in which he

was a passenger and, even if the initial stop was valid, the officers violated the

Fourth Amendment by conducting a pat-down search of his person. Durrah

additionally asserts statements he made at the arrest site should have been

suppressed because he was not read his rights under Miranda v. Arizona, 86 S. Ct.
1602 (1966), until after he made those statements. After review, we affirm

Durrah’s conviction.

                                                I.

       Durrah contends the officers did not have a reasonable suspicion to stop the

Range Rover because: (1) there had not been time for Luis Palacious, Jr., the target

of the officer’s surveillance, to enter; (2) Palacious and Durrah did not look alike;

and (3) officer testimony conflicted regarding the vehicle’s passengers. Durrah

asserts his pat-down violated the Fourth Amendment because it was not reasonably

related to the justification for the stop or to protect officer safety.1


       1
         With the denial of a motion to suppress, we review the district court’s factual findings
for clear error, and its legal determinations de novo. United States v. White, 593 F.3d 1199, 1202

                                                2
       Law enforcement officers may make an investigative stop of a vehicle if

they have a reasonable suspicion the occupants of the vehicle are engaged in

criminal conduct. United States v. Lopez-Garcia, 565 F.3d 1306, 1313 (11th Cir.),

cert. denied, 130 S. Ct. 1012 (2009). Reasonable suspicion exists where, under the

totality of the circumstances, the officers have a particularized and objective basis

for suspecting legal wrongdoing. United States v. Arvizu, 122 S. Ct. 744, 750

(2002).

       When officers conduct an investigative stop of a vehicle, they may order the

driver and any passengers to get out of the vehicle in order to protect officer safety.

Maryland v. Wilson, 117 S. Ct. 882, 884-86 (1997). In addition, the Supreme

Court has held, in the context of a lawful traffic stop, officers may perform a

pat-down search of any passenger whom they believe to be armed and dangerous,

even if the officers do not have reason to believe the passenger is involved in

criminal activity. Arizona v. Johnson, 129 S. Ct. 781, 784 (2009). To conduct a

pat-down search, an officer “need not be absolutely certain that the individual is

armed; the issue is whether a reasonably prudent man in the circumstances would

be warranted in the belief that his safety or that of others was in danger.” Terry v.

Ohio, 88 S. Ct. 1868, 1883 (1968).



(11th Cir. 2010).

                                           3
       We conclude the officers had reasonable suspicion to justify an investigative

stop of the Range Rover because they had information the driver was assisting

Palacious in his attempts to launder drug proceeds. Since the officers could

conduct an investigative stop of the Range Rover based solely on their suspicions

concerning the driver, we need not address whether it was reasonable for the

officers to believe Palacious himself was in the vehicle.

       The officers had reason to believe Durrah was armed and dangerous, as

Durrah made a furtive movement with his right hand towards his hip and did not

immediately comply with Officer De Stefano’s orders to show his hands.

Therefore, it was permissible for the officers to order Durrah out of the vehicle and

to conduct a pat-down search of his person for weapons. Accordingly, the district

court properly concluded the items found on Durrah’s person and the statements

Durrah made while being frisked did not need to be suppressed as the fruit of an

illegal search.

                                                II.

       Durrah argues his statements at the arrest site should be suppressed because

the questioning was the functional equivalent of a custodial interrogation.2



       2
        Whether a defendant was in custody and entitled to Miranda warnings is a mixed
question of law and fact with clear error review of factual findings and de novo review of legal
conclusions. United States v. McDowell, 250 F.3d 1354, 1361 (11th Cir. 2001).

                                                4
      The Supreme Court has explained a suspect is interrogated within the

meaning of Miranda when he is subjected to express questioning or its functional

equivalent. Rhode Island v. Innis, 100 S. Ct. 1682, 1689 (1980). The functional

equivalent of questioning is “words or actions on the part of the police . . . that the

police should know are reasonably likely to elicit an incriminating response from

the suspect.” Id. at 1689-90. The focus is primarily on the perceptions of the

suspect, rather than the intent of the police. Id. at 1690. The Supreme Court has

recognized a “public safety” exception to the Miranda rule, under which police

may question a suspect before giving Miranda warnings when the questioning is

necessary to protect the officers’ safety or the safety of the general public. New

York v. Quarles, 104 S. Ct. 2626, 2631-32 (1984).

      In this case, Durrah’s statements at the arrest site were not made in response

to custodial interrogation. Accordingly, Durrah’s statements were not obtained in

violation of Miranda. Thus, the district court did not err in denying Durrah’s

motion to suppress and we affirm his conviction.

      AFFIRMED.




                                            5